Citation Nr: 0019250	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  93-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for residuals of a left 
knee disorder.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

4.  Entitlement to service connection for residuals of a head 
injury with memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from November 1972 to 
November 1974 and from February 1976 to April 1992.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 1993 rating decision of the Department of Veterans 
Affairs (VA) New Orleans Regional Office (RO), which denied 
the claims listed on the title page above.  The Board 
remanded these claims in June 1995, September 1998, and May 
1999 for further development of the record.  

In February 2000, the appellant, through his representative, 
submitted to the RO private clinical evidence pertinent to 
the claims of service connection for his low back and left 
knee disorders.  The Board received this additional evidence 
in April 2000.  The appellant's representative in June 2000 
expressly waived initial consideration of this additional 
evidence by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of a low back disorder to service.

2.  No competent evidence has been submitted showing a 
current left knee disorder.  

3.  No competent evidence has been submitted linking the 
post-service findings of an acquired psychiatric disorder to 
service.

4.  The claim of service connection for residuals of a head 
injury with memory loss is well grounded.  

5.  With respect to the claim of service connection for 
residuals of a head injury with memory loss, all available 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.  

6.  The appellant does not have current residuals of a head 
injury with memory loss.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  Residuals of a head injury with memory loss was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a claimant 
served continuously for 90 days or more during a period of 
war, as is the case with the appellant, arthritis and 
psychosis manifest to a degree of 10 percent within a year 
from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This evidentiary threshold is rather 
low, requiring only that a claim be plausible or capable of 
substantiation.  Hensley v. West, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000).  An allegation that a disorder is 
service connected is not sufficient; the appellant must 
submit competent evidence in support of the claim that would 
justify a belief by a fair and impartial individual of its 
plausibility.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  See also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (type of evidence required 
depends on issue presented).  If the appellant does not meet 
this burden, VA cannot assist him in development of evidence 
pertinent to the claim.  Morton v. West, 12 Vet. App. 477, 
485 (1999).  

II.  Low Back and Left Knee Claims

The service medical records include a September 1980 clinical 
record indicating that the appellant complained of low back 
pain for the previous two weeks.  A June 1986 clinical record 
showed he reported some intermittent posterior knee aching 
with prolonged sitting.  The assessment was rule out left 
medial collateral ligament sprain.  An August 1988 clinical 
record revealed he complained of a pulled back muscle with 
sharp pains after lifting a bulky object.  The impression was 
mild strain.  In May 1991, it was noted he complained of low 
back pain after lifting.  The assessment was a pulled muscle.  
On May 1991 examination (as well as in January 1976 and July 
1987 examination) the appellant denied recurrent back pain.  
An undated clinical record noted he complained of back pain 
without radiation for the previous 8 to 9 years and was 
provided with a lumbar support.  The December 1991 separation 
examination indicated that he complained of recurrent back 
pain; the examiner noted a history of low back pain without 
radiation and symptomatology.  

VA general medical examination in August 1992 noted the 
appellant's complaints of low back and left knee pain.  

VA orthopedic examination in August 1992 indicated that the 
appellant complained of a long history of low back pain, 
which he stated was secondary to a lifting injury in service.  
He also complained of a left knee sprain incurred playing 
football.  It was also noted that he ran a mile per day for 
five days each week.  The examination revealed subjective 
complaints of back pain with a history of lumbar strain and 
no significant abnormal findings, and a history of left knee 
strain with an unremarkable examination.  An August 1992 VA 
x-ray report noted minimal narrowing of L5-S1.  

VA neurologic examination in August 1992 noted occasional 
localized low back pain.  The examination was described as 
unremarkable.  

A November 1992 private clinical record noted that the 
appellant had low back pain and left knee pain since service.  

VA neurologic examination in December 1996 indicated that the 
appellant complained of intermittent localized low back pain 
without neurologic impairment for several years.  The 
examiner reported a normal neurologic examination and 
described the low back pain as mechanical.  It was not noted 
whether the examiner reviewed the claims file in conjunction 
with the examination.  

VA orthopedic examination in January 1997 showed that the 
appellant complained of localized low back pain dating to the 
1980s and occasional left knee pain that was not problematic.  
The examination findings were unremarkable and the 
impressions including no objective evidence of organic 
pathology in the lumbar spine or the left knee.  An x-ray 
study of the left knee showed no evidence of narrowing of the 
articular cartilage.  The examiner noted that he had reviewed 
the claims file in conjunction with the examination.  

VA orthopedic examination in August 1999 noted no objective 
evidence of organic pathology in the lumbar spine or the left 
knee.  An x-ray report of the lumbar spine showed mild 
narrowing involving the L5-S1 interspace and no evidence of 
fracture, dislocation, destructive lesion, or osteophyte 
formation.  An x-ray report of the left knee revealed no 
gross osseous, joint, or soft-tissue abnormalities and no 
fracture, dislocation, loose bodies, osteophyte formation, or 
narrowing of the articular cartilage.  It was noted that the 
claims file was reviewed in conjunction with the examination.  
The examiner concluded that since he did not find any current 
pathology affecting the low back and left knee, he could not 
related either claimed disorder to any in-service event.  

VA neurologic examination in August 1999, conducted by the 
same examiner who conducted the December 1996 examination, 
showed that the examiner was uncertain as to the etiology of 
the mechanical and non-neurologic low back disorder and any 
left knee disorder, and that any further comment would be 
entirely speculative.  The examiner noted that the claims 
file was reviewed in conjunction with the examination and 
also commented that the claims file was reviewed in 
conjunction with the VA neurologic examination in December 
1996.  

A December 1999 private clinical record indicated that the 
appellant complained of chronic back and left knee pain, an 
unspecified history of back pain, and a 9-year history of 
back pain.  

The appellant maintains that he has a current low back 
disorder that is related to service.  The first element of a 
well-grounded claim requires that he provide competent 
medical evidence of a current disorder.  The August 1999 VA 
neurologic examination indicated that he had a non-neurologic 
mechanical low back disorder.  The August 1999 VA orthopedic 
examination reported no objective evidence of a low back 
disorder, although an x-ray report showed minimal narrowing 
of the L5-S1 disc interspace.  These findings constitute 
competent medical evidence of a current low back disorder.  

The second element of a well-grounded claim necessitates lay 
or medical evidence of an in-service disease or injury.  The 
service medical records indicated that the appellant 
complained of low back pain, had a mild strain of the low 
back, and required the use of a lumbar support.  At 
separation he complained of recurrent back pain.  These 
findings satisfy the second element of a well-grounded claim.  

As for the third element of a well-grounded claim, the 
appellant has the burden of submitting competent medical 
evidence linking the current findings of a mechanical back 
disorder and minimal narrowing of the L5-S1 disc interspace 
to the in-service findings of mild lumbar strain.  He may do 
so by either submitting competent medical evidence opining 
such relationship or competent medical evidence of a 
continuity of such symptomatology between service and the 
present findings.  

As to the first avenue, the evidence of record noting the 
appellant's complaints of low back pain does not alone 
suggest any relationship between the current findings and 
those in service.  The sole piece of clinical evidence 
referring to the etiology of the low back disorder is the 
August 1999 VA orthopedic examination, which, because the 
examiner stated that the etiology was unclear, cannot serve 
as competent medical evidence of a relationship.  Two other 
examination reports referred to a history of low back pain; 
the December 1996 VA neurologic examination reported the 
appellant's history of low back pain for several years and 
the December 1999 private clinical records reported a history 
of low back pain for the prior 9 years.  As this evidence 
represents information simply recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, it cannot constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Finally, the 
August 1992 VA examinations included an x-ray finding of 
minimal narrowing of the L5-S1 interspace, within one year of 
service separation, which, if a manifestation of arthritis, 
may presumptively warrant service connection.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (arthritis manifest to a compensable degree within one 
year of service separation is presumed incurred in service, 
even without evidence during service, unless rebutted by 
affirmative evidence to the contrary).  However, the report 
does not indicate that this finding was suggestive of 
degenerative disc disease or some other arthritic disorder.  
Nor is there any opinion linking this finding, or the similar 
finding noted in the August 1999 VA orthopedic examination, 
to service.  For these reasons, the appellant has not 
submitted competent medical evidence of direct service 
connection that would satisfy the third element of a well-
grounded claim.  

As to the second avenue of satisfying the third element of a 
well-grounded claim, the record since service traces the 
appellant's complaints of low back pain through the August 
1992, December 1996, January 1997, and August 1999 
VA examinations, as well as the November 1992 and December 
1999 private clinical records.  However, the examiners have 
consistently noted no current pathology associated with these 
complaints except for vague speculation that the pain is 
suggestive of mechanical and non-neurologic low back 
disorder.  Without consistent objective symptomatology 
continuing from service through the present findings, the 
record lacks competent medical evidence of such a continuity.  

The claim is not well grounded as the appellant has not 
submitted competent medical evidence linking the current low 
back symptomatology to the in-service symptoms or competent 
medical evidence of a continuity of symptomatology between 
service and the current symptomatology.  Accordingly, the 
claim is denied.  Because the claim is not well grounded, VA 
cannot assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

Regarding the left knee, the appellant contends that he has a 
current disorder related to service.  The first element of a 
well-grounded claim requires competent medical evidence of a 
current disorder.  Unfortunately, the appellant has not met 
his burden of submitting such evidence.  The August 1992, 
January 1997, and August 1999 VA orthopedic examinations and 
the November 1992 and December 1999 private clinical records 
all noted that he complained of left knee pain.  However, 
none of these documents identified any disorder affecting the 
left knee.  A symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); McManaway v. West, 13 Vet. App. 60 
(1999).  In this case, the record includes the appellant's 
subjective complaints of left knee pain without any 
corresponding current clinical evidence demonstrative of a 
diagnosis of a left knee disorder.  

In the absence of competent medical evidence of a current 
disability, a claim is not well grounded.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  Because the appellant has not 
submitted any medical evidence supporting his claim that he 
currently has a left knee disorder, the Board concludes that 
he has failed in his duty to submit evidence which would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  See Tirpak, 2 Vet. App. at 611.  
Therefore, the claim is denied.  Because the claim is not 
well grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  

III.  Head Injury and Psychiatric Disorder Claims

Service medical records show that the appellant was seen in 
January 1983 and December 1988, where examiners noted 
depression associated with sexual dysfunction and marital 
problems.  In March 1983, a computer-assisted tomography (CT) 
scan to rule out pituitary adenoma was normal.  In May 1984, 
he complained of a sore on the right side of his head.  It 
was noted as history that he bumped his head two to three 
weeks earlier and developed a crusting lesion that slowly 
enlarged.  The assessment was ingrown hairs versus infected 
abrasion.  By June 1984, the assessment was scalp infection 
or lesions, which were stable with improvement.  Another CT 
scan in October 1988 was negative for pituitary slices.  
Examinations in January 1976, July 1987, and May 1991 
revealed no complaints of psychiatric symptoms and normal 
psychiatric clinical evaluations.  The separation examination 
in December 1991 identified complaints of trouble sleeping, 
without other psychiatric symptoms, and a normal psychiatric 
status was noted on clinical evaluation.  

Service clinical records in January and February 1992 
indicated that the appellant referred himself to a 
psychiatric clinic for help in determining the cause of his 
complaints of frequent memory loss.  He stated that he was 
previously seen for sexual dysfunction and memory loss in 
1988; since then he complained of increasing memory loss that 
interfered with work and contributed to the break-up of his 
marriage.  The diagnoses included marital problems (primary), 
occupational problems, and pre-senile dementia, with tests 
recommended to confirm the latter.  Examination showed low 
normal memory, mild to moderate attention-concentration 
deficit, low-average intelligence, symptoms of anxiety and 
depression, and a person struggling with long-standing 
problems with extremely limited resources for coping.  Also 
noted were many somatic problems and possible conversion of 
emotional complaints into physical complaints.  The examiner 
concluded that the evidence of dementia was lacking and 
informed the appellant of the findings.  

VA general medical examination in August 1992 indicated that 
the appellant complained of memory loss, anxiety, and 
depression.  

VA neurologic examination in August 1992 noted the 
appellant's history of an in-service mild head injury with a 
thump on the vertex of the head, stunning him, but not 
rendering him unconscious or requiring suturing or 
intercranial procedures.  He complained of no current 
residuals, although he reported earlier cervical problems 
attributable to the injury.  Examination was described as 
unremarkable and without significant memory disturbance. 

VA psychiatric examination in August 1992 included a history 
of in-service psychiatric counseling in 1981 after the death 
of relatives and in 1990 after complaining of illusions, 
misconceptions, auditory hallucinations, and memory loss.  
The appellant denied any history of head injury, although the 
examiner noted that in an earlier VA examination he claimed a 
history of head injury.  The examiner commented that the 
appellant's complaints of poor memory and his performance on 
mental status examination indicated a possibility of mild 
dementia probably related to head injury.  The examiner also 
noted the onset of hallucinations was somewhat late to 
suggest schizophrenia, although they might be manifestations 
of dementia.  The diagnosis was probable dementia secondary 
to head injury; the examiner recommended psychological 
testing for organic brain syndrome.  

VA neurologic examination in December 1996 indicated that the 
appellant "had symptoms."  He complained of pain in his 
head, upper extremities, and lower extremities.  It was noted 
that he had a past history of a very minor head injury that 
required no sutures or surgical attention and that did not 
render him unconscious.  The impression was normal neurologic 
examination.  The examiner attributed the upper and lower 
extremity pain to mechanical or arthritic causes.  He 
commented that the "head injury that he sustained was so 
minor that I see no relationship to his present symptoms."   

VA psychiatric examination in January 1997 revealed a history 
as previously reported and current complaints of memory loss.  
It was noted that the appellant could not identify any 
obvious service-related precipitant for his symptoms, 
although he reported he was a cook and performed unspecified 
illegal acts for his commander.  The examiner noted, however, 
that there was "no clear relationship between the 
[appellant's] current psychiatric symptoms and his military 
service."  The examiner also indicated that the appellant 
denied history of head injury and that the record included 
previous statements by him of a history of head injury.  The 
examiner recommended that the appellant undergo psychological 
testing for memory impairment.  

VA psychological examination in July 1997 revealed cognitive 
impairment consistent with chronic sleep disturbance and 
prominent concern with pain and sexual dysfunction.  The 
examiner commented that the appellant was likely more 
depressed and/or distressed about his current situation than 
he was willing to admit and might have been channeling some 
of his concerns into his physical complaints.  The diagnoses 
included psychogenic pain.  

VA neurologic examination in August 1999, conducted by the 
same examiner who conducted the December 1996 examination, 
again described a normal neurologic examination.  The 
examiner commented that he reviewed the claims file and he 
did not believe the appellant had any significant dementia 
that was a sequel of his mild head injury.  

VA psychiatric examination in August 1999, conducted by the 
same examiner who conducted the January 1997 psychiatric 
examination, revealed a history as previously reported and 
current complaints of memory loss and nervousness.  The 
examiner reviewed the claims file, including the results of 
previous psychiatric and psychologic examination, and 
concluded that the appellant exhibited no significant memory 
deficit or any other impairment of mental status, nor did he 
give any current history of symptoms that might satisfy 
psychiatric diagnostic criteria.  

The appellant contends that he has current psychiatric 
disorder for which service connection should be granted.  
Most recent VA examination in August 1999 showed he 
complained of memory loss and nervousness.  Complaints alone 
cannot constitute a service-connectable disability.  Sanchez-
Benitez, 13 Vet. App. at 285; McManaway, 13 Vet. App. at 62.  
The examiner specifically noted that the appellant's symptoms 
did not satisfy any psychiatric diagnostic criteria.  On this 
evidence alone, it would appear that there was no evidence of 
a current psychiatric disorder.  However, VA psychological 
examination in July 1997 diagnosed psychogenic pain.  These 
diagnoses satisfy the initial element of a well-grounded 
claim.  

The service medical records indicate that the appellant 
received counseling in January and February 1992 for somatic 
complaints, possible conversion of emotional complaints into 
physical complaints, marital problems, anxiety, and 
depression.  These documents, coupled with the appellant's 
contentions of such treatment, satisfy the second element of 
a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the currently showing psychiatric 
symptomatology to service.  Such a finding is difficult in 
this case due to the comments of the VA psychiatric examiner 
in August 1999, who opined that there was no evidence of a 
current psychiatric disorder.  Nonetheless, the August 1992 
VA psychiatrist reported that there was no suggestion of a 
psychiatric disorder, such as schizophrenia, other than 
dementia (which will be addressed below).  The January 1997 
VA psychiatrist reported that there was no clear relationship 
between any current symptoms and service.  The report of VA 
psychological testing in July 1997, which diagnosed 
psychogenic pain, was silent as to any relationship between 
the disorder and service.  From these documents, the Board 
cannot conclude that the record includes any competent 
medical evidence suggesting a link between service and the 
diagnosis of psychogenic pain.  

For the reasons discussed above, it is determined that the 
appellant has not submitted competent medical evidence 
satisfying the third and final element of a well-grounded 
claim of service connection for a psychiatric disorder.  
Because the claim is not well grounded, VA cannot assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton, 12 Vet. App. at 485.  

The August 1992 VA psychiatric examination noted that the 
appellant denied any history of head injury, contrary to his 
contentions in this claim and appeal and his statements to 
other VA examiners.  The examiner was aware of this 
contradiction and noted a possibility of mild dementia 
probably related to head injury.  This post-service 
examination, coupled with the appellant's allegations of a 
head injury in service, satisfies the three elements of a 
well-grounded claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (truthfulness of contentions must be presumed when 
determining whether a claim is well grounded).  

With a well-grounded claim established, VA has a duty to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board has remanded 
the claim on three occasions, in June 1995, September 1998, 
and May 1999.  In June 1995, the Board sought to have the 
appellant afforded VA examination to determine whether there 
was any organic brain disorder and the etiology of any 
residuals of head injury with memory loss.  Examinations were 
conducted in December 1996 and January 1997.  However, the 
Board again remanded the claim in September 1998 because 
those examinations failed to even refer to organic brain 
disorder.  The Board directed that the RO arrange for the 
claims file to be presented to the VA examiners who conducted 
the December 1996 and January 1997 VA examinations for 
clarification of the etiology of any residuals of a head 
injury.  The RO, instead, scheduled the appellant for full 
repeat examinations before those examiners, for which he 
failed to report.  As the Board's remand directives were not 
followed by the RO, and because the appellant is entitled to 
compliance with those directives, Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), the Board again remanded the claim 
in May 1999 for the claims file to be referred to the VA 
examiners for clarification.  The RO again scheduled the 
appellant for full repeat examination before the same 
physicians.  This time he reported for examination, conducted 
in August 1999.  

The Board is not pleased with the course of this case because 
the RO did not follow its remand directives.  Those 
directives were intended to prevent the need for the 
appellant to again report for VA examination.  VA examination 
in December 1996 and January 1997 were adequate for purposes 
of adjudicating this claim, with the exception of the 
specific medical opinions sought on remand.  Had the claims 
file simply been provided to the examiners for their 
clarifying opinion after the September 1998 remand, there 
would have been no need for the appellant to report for 
further examination.  The fact that he failed to report for 
the scheduled repeat examinations is problematic, but not 
central to the Board's concerns.  See Wood v. Derwinski, 1 
Vet. App. 170, 173 (1991) (appellant cannot wait passively 
for assistance).  The May 1999 Board remand was predicated on 
the failure of the RO to simply refer the claims file to the 
VA examiners pursuant to earlier remand directives.  If that 
had occurred, this appeal might have been concluded some time 
ago.  Instead, the appellant was scheduled for unnecessary 
examination and the course of this appeal needlessly 
lengthened.  

Neverthyeless, the August 1999 VA examination provided 
information relevant to the Board's concerns as expressed in 
the remands.  Although the events depicted here do not 
conform to the remand directives, the Board determines that 
the record now substantially complies with the intent of 
those directives.  On review, the Board sees no areas in 
which further development may be fruitful.  

As to the merits of the claim, while the August 1992 VA 
neurologic examination concluded that the appellant had 
current residuals of a head injury, manifested by the 
possibility of mild dementia probably related to head injury, 
the remaining evidence of record does not support that 
conclusion.  The December 1996 VA neurologic examination 
indicated that the appellant had no more than symptoms and 
that the examination was entirely normal.  The examiner 
commented that the "head injury that [the appellant] 
sustained was so minor that I see no relationship to his 
present symptoms."  The January 1997 VA psychiatric 
examination reported that the appellant could not identify 
any obvious service-related precipitant for his symptoms.  
The July 1997 VA psychological examination was silent as to 
any residuals of a head injury.  The August 1999 VA 
neurologic examination again described a normal neurologic 
examination; the examiner commented that the appellant had no 
significant dementia related to a mild head injury.  Finally, 
the August 1999 VA psychiatric examination revealed no 
significant memory deficit or any other impairment of mental 
status.  These findings vastly outweigh the results of the 
August 1992 VA examination.  For these reasons, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a head injury with memory loss.  

IV.  Other Considerations

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the April 1993 statement of the case and in the November 
1996, December 1997, February 1998, and October 1999 
supplemental statements of the case in which the appellant 
was informed that the reason for the denial of the claim was 
the lack of competent medical evidence showing a current left 
knee disorder, linking a low back disorder to service, or 
linking a psychiatric disorder to service.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for a low back disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for residuals of a head injury with memory 
loss is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

